Citation Nr: 1820363	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-38 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a prostate condition.

3. Entitlement to service connection for Grave's disease, also claimed as a thyroid condition.

4. Entitlement to service connection for residuals of a shrapnel wounds to the arms.

5. Entitlement to service connection for a hand condition, claimed as residuals of a shrapnel wounds to the hands.

6. Entitlement to service connection for residuals of shrapnel wounds to the thigh.

7. Entitlement to service connection for residuals of shrapnel wounds to the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on merge appeal from August 2013 and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and Huston, Texas. Jurisdiction over this appeal has since been assumed by the RO in Des Moines, Iowa.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for PTSD pursuant to Clemons and recharacterized it as shown on the cover page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Records

In October 2013, the Veteran stated that he was treated by Dr. R., Dr. S, and Dr. B. for his prostate and his thyroid condition in the 1950s, in Hannibal, Missouri. The Veteran stated that his private physicians have since passed away. However, it is unclear whether VA attempted to obtain these private treatment records. Therefore, on remand the AOJ should take appropriate efforts to obtain any private treatment records available.

II. Acquired Psychiatric Disorder

The Veteran consistently stated that he was involved in a skirmish on the East/West German border during his service, which caused his PTSD. The Veteran's service treatment records note that he felt nervous in October 1950. In a July 2012 VA mental health assessment, the Veteran was diagnosed with general anxiety disorder and major depressive disorder. VA records also indicate that in April 2013, the Veteran was diagnosed with PTSD and depressive disorder not otherwise specified. The VA psychiatrist noted that the Veteran's symptoms appeared to be related past exposure to trauma during post-wartime at the German border. 

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has current diagnoses of anxiety, depression, and PTSD. There is evidence that his current diagnoses are related to his military service. Given the low bar McLendon, and providing the Veteran the benefit of the doubt, the Veteran should be afforded a VA psychiatric examination to determine the etiology of the Veteran's acquired psychiatric disorders.

III. Residuals of a Shrapnel Wounds to the Thigh

The Veteran stated that he has shrapnel wounds in his thigh. The Veteran consistently stated he was shot in a skirmish while he was stationed on the East/West German border. In March 2015, VA treatment records note that the Veteran had scars on his right thigh. The Veteran underwent an x-ray examination of the Veteran's right thigh. The x-ray found a tiny metallic foreign body in the mid right thigh consistent with shrapnel. The VA physician noted that the shrapnel was more likely than not due to his military service. 

As such, there is evidence that he has a current disability of shrapnel in his right thigh and that it is related to his military service. Given the low bar McLendon, and providing the Veteran the benefit of the doubt, the Veteran should be afforded a VA examination to determine the residuals of the Veteran's shrapnel wound and the etiology of the Veteran's shrapnel residuals. 


IV. Hand Condition

In September 2015, VA provided a medical opinion concerning the Veteran's claimed hand condition. The examiner was instructed to give an opinion concerning a claim of impetigo due to fragment wounds to the hands while on active duty. The examiner opined that the claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event, or illness. The examiner reasoned that a review of the medical record showed no evidence or treatment for wounds to the hands while on active duty. The examiner noted that the Veteran was treated for impetigo of the hands in service. The examiner stated that impetigo commonly occurs on the face or hands, and that it is a common superficial bacterial skin infection. The examiner further explained that impetigo is contagious and can be spread to others through close contact; often the bacteria entered the body when the skin had been irritated or injured due to other skin problems. The examiner concluded that because there was no evidence of a fragment wound in the Veteran's service treatment records, impetigo is mostly likely due to the common occurrence of sharing items with others. 

The Board finds the September 2015, VA medical opinion is not adequate for adjudication. The examiner did not indicate whether the Veteran had a current diagnosis of a hand condition to include impetigo. Further the examiner reasoned that the Veteran likely had impetigo due to sharing items with others, but the examiner did not opine as to whether this occurred in service. Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2017) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). Therefore, a remand is required for a VA examination to determine whether the Veteran has a current hand condition and the etiology of any hand condition.

V. Residuals of Right Ankle and Arms 

The Veteran claimed that he has residuals of shrapnel wounds in his right ankle and in his arms. The Veteran consistently stated he was shot in a skirmish while he was stationed on the East/West German border. In March 2015, the Veteran's VA treatment records note that the Veteran had scars over the Veteran's right ankle and right arm. 

The Board finds that a VA examination is required. First, the VA treatment records indicate that Veteran has scars on his arms and his right ankle. Second the Veteran made statements linking his scars to his service. Finally, while there is no evidence in the record that confirmed the Veteran's claim that he was in a skirmish while stationed in Germany, there is evidence that he had shrapnel in his thigh. Thus providing the Veteran the benefit of the doubt, and the low bar of McLendon, the Veteran should be afforded a VA examination to determine whether the Veteran has residuals of shrapnel wounds in his arms and right ankle and the etiology of any residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA treatment records.

2. Ask the Veteran identify all private treatment records, to include information concerning private treatment from Dr. R., Dr. S, and Dr. B in the 1950s. Then undertake appropriate development to obtain the private treatment records if available. 

3. Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include diagnosed PTSD, depression, and anxiety. The examiner should review the claims folder. The examiner is requested to: 

(a). Identify all current psychiatric disorders found on examination. 

(b). For each diagnosed psychiatric disorder, the examiner is requested to opine whether it is as least as likely as not (a 50 percent probability or greater) that it had its onset during military service or is otherwise etiologically related to such service? Whether it is at least as likely as not that any diagnosed psychosis had its onset within one year of service separation.  If the diagnostic criteria for PTSD are met, the stressor relied upon in formulating that diagnosis should be noted by the examiner. 

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current disability related to residuals of shrapnel wounds. The examiner is requested to: 

(a). Identify any current residuals of shrapnel wounds in the thighs.

(b). Identify any current residuals of shrapnel wounds in right ankle.

(c). Identify any current residuals of shrapnel wounds in the arms.

(d). Identify any current residuals of shrapnel wounds in the hands.

(e). For each identified disability, the examiner should opined on whether it is at least as likely as not (50 percent or greater probability) that such disability is related to shrapnel wounds sustained in-service, or otherwise related to service.

The examiner must address the x-ray report that found a tiny metallic foreign body in the Veteran's right thigh. The examiner must address the VA staff physician opinion that it was consistent with shrapnel and likely related to service. 

(f). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current hand disability. The examiner is requested to:

(a). Identify any current hand condition, to include impetigo.

(b). For each diagnosed hand condition, the examiner is requested to opine whether it is as least as likely as not (a 50 percent probability or greater) that it had its onset during military service or is otherwise etiologically related to such service? 

(c). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




